       Case 1:18-cr-00118-SPW Document 107 Filed 05/27/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


 UNITED STATES OF AMERICA,                          CR 18-118-BLG-SPW


                             Plaintiff,
                                                ORDER RESETTING
         vs.                                    RESENTENCING


 DARRELL FRANKLIN HOLLIDAY,

                             Defendant.


      Upon the Court's Own Motion,

     IT IS HEREBY ORDERED that Resentencing presently set for Wednesday,

June 23, 2021 at 10:30 a.m. is VACATED and RESET for Tuesday, June 29,

2021 at 10:30 a.m. in the James F. Battin Courthouse, 2601 Second Avenue North,

Billings, Montana.

      The clerk shall promptly notify all parties of the entry of this Order.

     DATED this,5^Xday of May,2021.


                                          SUSAN P. WATTERS
                                          United States District Judge
